
	
		I
		111th CONGRESS
		1st Session
		H. R. 3087
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2009
			Mr. Butterfield
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to establish a
		  deadline for decisions with respect to claims for benefits under laws
		  administered by the Secretary of Veterans Affairs, and for other
		  purposes.
	
	
		1.FindingsCongress makes the following
			 findings:
			(1)As of May 18,
			 2009, the pending workload for pension and compensation claims was 725,051, and
			 of this total, 146,565 or 20.2 percent of such claims had been pending for more
			 than 180 days (the criteria used by the Department of Veterans Affairs for
			 backlog).
			(2)The claims backlog
			 of the Department of Veterans Affairs was 803,000 on January 5, 2009, and the
			 backlog hit 915,000 on May 4, 2009, a staggering 14 percent increase in four
			 months.
			(3)The issue of
			 backlogs has become so dire that veterans now wait an average of six months to
			 receive disability benefits and as long as four years for their appeals to be
			 heard in cases where their benefits were denied.
			(4)The importance of
			 receiving timely benefit decisions is evidenced by the fact that the suicide
			 rates among veterans in January and February of 2009 were higher than the
			 number of combat deaths in war zones during that same time period.
			(5)The four step
			 process for a veteran to get a local determination with respect
			 to the veteran’s claim for benefits currently does not have a time period in
			 which the determination is required to be made.
			(6)Section 5108 of title 38, United States
			 Code, provides, “When there is an approximate balance of positive and negative
			 evidence regarding any issue material to the determination of a matter, the
			 Secretary shall give the benefit of the doubt to the claimant.”.
			2.Deadline for decisions
			 with respect to claims for benefits under laws administered by the Secretary of
			 Veterans Affairs
			(a)Deadline for
			 decisionsSection 5104 of title 38, United States Code, is
			 amended by adding at the end the following new subsection:
				
					(c)The Secretary
				shall make a decision with respect to each claim for benefits under the laws
				administered by the Secretary, and notify the claimant of such decision, by not
				later than 18 months after the date on which the claim is submitted to the
				Secretary. Any claim for which the Secretary has not made a decision by the
				deadline under the preceding sentence shall be automatically
				approved.
					.
			(b)Applicability
				(1)In
			 generalSubsection (c) of section 5104 of title 38, United States
			 Code, shall apply with respect to a claim submitted on or after the date of the
			 enactment of this Act.
				(2)Claims submitted
			 before date of enactment
					(A)DeadlineBy
			 not later than 18 months after the date of the enactment of this Act, the
			 Secretary of Veterans Affairs shall—
						(i)make
			 a decision with respect to each claim for benefits under the laws administered
			 by the Secretary that is submitted before the date of the enactment of this
			 Act; and
						(ii)provide notice of
			 such decision to the claimant who submitted the claim.
						(B)Automatic
			 approval of delayed claimsAny claim covered by subparagraph (A)
			 for which the Secretary does not make a decision by the deadline under that
			 subparagraph shall be automatically approved.
					3.Taskforce on
			 claims processThe Inspector
			 General of the Department of Veterans Affairs shall establish a taskforce to
			 monitor the process by which claims for benefits under the laws administered by
			 the Secretary of Veterans Affairs are decided. Such taskforce shall be
			 responsible for ensuring that such claims—
			(1)are not denied
			 arbitrarily so as to avoid responsibility for the cost of the claim; and
			(2)are decided in an
			 appropriate manner.
			
